DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 06/30/2022.
By the amendment of 06/30/2022, claims 1-5, 7, 9-13 and 15-20 are amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant’s arguments (Remarks pages 11-13) with respect to claims 1-20 have been considered and are considered persuasive in light of the amendments. Particularly, that neither Alameh or Franceschetti explicitly disclose that motion data is compared to motion samples that have gathered by monitoring the user prior to the user going to sleep to indicating one or more sleep ritual activities when the motion samples are performed at a frequency that exceeds a threshold level.  However, upon further search and consideration, a new grounds of rejection is presented in view of Alameh, Rahman (US 2014/0266780) and Franceschetti.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, each of claims 1 and 9 recite the limitation "”integrated with the computing device" in respective lines 2-3 and lines 3-4.  There is insufficient antecedent basis for this limitation in each claim.
Claims 2-8 and 10-15, which depend on claims 1 and 9 respectively, are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh (US 2013/0135108, previously presented) in view of Rahman et al. (US 2014/0266780, published 09/18/2014, hereafter “Rahman”) and in further view of Franceschetti (US 2015/0355612, previously presented).

Regarding claim 1, Alameh discloses a method comprising: 
monitoring, for a user, sensor data obtained by one or more motion sensors integrated with the computing device (¶19) during a period of time prior to the user going to sleep to determine one or more motion states (¶19, ¶15-16: inferring a pre-sleep state based on data inferred from sensed motion data, ¶4: pre-sleep state detection considers prior user history stored on the device);
determining that the motion states indicate one or more sleep ritual activities that are performed by the user prior to the user going to sleep (¶15-16: pre-sleep state contextual circumstances such as “the user changing into pajamas, brushing teeth, brushing hair, getting into bed..”);
detecting, that the user of the computing device intends to sleep (¶15-16) based on performance of at least one of the sleep ritual activities as determined for the user based on the monitoring operation (¶24: stored data includes personal history of user, ¶25: predicting tasks from prior user history matching current context, ¶26: controller obtains sensor data and evaluates received information to determine the user entering a pre-sleep state, ¶4: pre-sleep state detection can be assisted by considering prior user history), wherein the computing device is mobile or wearable (¶13, Fig. 1A); 
wherein the detecting that the user of the computing device intends to sleep comprises:
detecting motion of the computing device using one or more motion sensors integrated with the computing device (¶18-19, ¶26: evaluate received motion sensor data to determine when the user is entering a pre-sleep state);
identifying, by the computing device, one or more historical sleep ritual activities based on a comparison of the detected motion to motion states stored to the motion that indicate one or more sleep ritual activities (¶4: pre-sleep state detection can be assisted by considering prior user history, ¶25: predicting tasks from prior user history matching a current context, ¶26: evaluate motion sensor data to determine if the user is entering a pre-sleep motion state), and
determining, by the computing device, that the user intends to sleep subsequent to the one or more sleep ritual activities (¶26-27: second sleep state occurs subsequent the pre-sleep state);
in response to detecting that the user of the computing device intends to sleep (¶27: when a pre-sleep state is detected): causing, by the computing device, a reminder notification to be presented on a display of the computing device (¶27) that prompts the user to prepare one or more secondary devices for sleep (¶33: prompt user reminder of schedules at the wearable device and/or a remote device); 
obtaining, by the computing device, for each of the one or more secondary devices, a desired sleep state specified by the user in which each of the one or more secondary devices is to be placed while the user sleeps (¶31-32: configuration information regarding reminders and tasks initially configured by user).
Alameh fails to explicitly disclose wherein the motion data of the motion states is comprised of motion samples that have gathered by monitoring the user prior to the user going to sleep to indicating one or more sleep ritual activities when the motion samples are performed at a frequency that exceeds a threshold level.  
Rahman disclose a method for identifying activities and information from one or more wearable sensors (¶40-41). Particularly, Rahman discloses determining an activity by comparing gathered motion sensor data to stored sets of motion sensor data (¶79-81), wherein the motion sensor data comprises motion sensor samples (¶82: sample rate of captured sensor data, ¶92: motion profiles based on sampling rate, ¶95-96: motion centric events stored in database for later analysis/comparison) that are identified as motion data patterns when performed at a frequency exceeding a threshold level (¶65: detecting motions can define a motion signature when performed a specific number of times, i.e. two times). Therefore it would have been obvious to one having ordinary skill in the art and having the teachings of Alameh and Rahman before them before the effective filing of the claimed invention to combine the capturing of motion data of motion samples that have been gathered by prior monitoring of the user to indicate one or more activities when the motion samples are performed at a frequency that exceeds a threshold level, as indicated by Rahman, with the motion data indicating motion states that have been gathered by monitoring the user prior to the user going to sleep to indicate one or more sleep ritual activities of the user, as taught by Alameh. One would have been motivated to make this combination to perform established data gathering methods for gathering motion data through the use of sampling, predictably resulting in gathered motion data being comprised of motion samples, as taught by Rahman (¶91-92: sampling rates of sampled sensors).
Alameh and Rahman fail to disclose causing, by the computing device, for each of the one or more secondary devices, a current state to change to the desired state for sleep.  
Franceschetti discloses a method of identifying a sleep phase for a user and controlling home appliances based on said sleep phase (¶11).  In particular, Franceschetti discloses identifying a pre-sleep state of a user from sensors of a wearable device (¶65), and based on this identification, controlling one or more secondary devices to a bedtime state according to predetermined user desires (¶62-65).  Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Alameh, Rahman and Franceschetti before them before the effective filing of the claimed invention to combine the home appliance state control based on a detected pre-sleep state, as taught by Franceschetti, with the reminder/alert of tasks to perform at a secondary device on detection of a pre-sleep state from the wearable of Alameh and Rahman.  One would have been motivated to make this combination in order to further automate tasks providing convenience to the user, as suggested by Franceschetti (¶9: automating appliance so the user does not have to manually turn it on or remember to turn it on).

Regarding claim 2, Alameh, Rahman and Franceschetti disclose the method as recited in claim 1, and Alameh further discloses wherein the detecting that the user of the computing device intends to sleep comprises: 
receiving, by the computing device, device state information from a secondary device through a wireless connection between the secondary device and the computing device (¶16: pre-sleep state detected or inferred from physiological, environmental or contextual circumstances, ¶19: sensor devices wirelessly linked to provide related data); 
identifying, by the computing device, user activities based on the received device state information (¶4, ¶25: predicting tasks from prior user history of current context, ex. device operation, ¶26-27); 
obtaining, by the computing device, sleep ritual activity information corresponding to the user, the sleep ritual activity information identifying a plurality of sleep ritual activities that the user historically performs before sleeping (¶4, ¶25: predicting tasks based on current context from prior user history); 
comparing, by the computing device, the detected user activities to the sleep ritual activities to produce a comparison (¶4, ¶25: predicting tasks based on current context from prior user history); and 
determining, by the computing device, that the user intends to sleep at a current time based on the comparison (¶25: predicting tasks based on current context from prior user history, ¶26-27).  

Regarding claim 3, Alameh, Rahman and Franceschetti disclose the method as recited in claim 2, and Alameh further discloses wherein the sleep ritual activities are selected from a group consisting of: use of the one or more secondary devices, a personal hygiene activity, a personal security activity, and an energy conservation activity (¶16, ¶19).  

Regarding claim 4, Alameh, Rahman and Franceschetti disclose the method as recited in claim 1, and Rahman further discloses: 
obtaining, by the computing device, a plurality of motion samples comprising the one or more motion samples (¶91-92);
storing, by the computing device, at least some of the plurality of motion samples including the one or more motion samples to a motion database in memory of the computing device (¶95-96); and
mapping, by the computing device, each stored motion sample to a corresponding activity in a set of sleep ritual activities of Alameh, Rahman and Franceschetti (¶95-96);
  
Regarding claim 5, Alameh, Rahman and Franceschetti disclose the method as recited in claim 2, and Alameh further discloses wherein detecting the user activities comprises: 
receiving sensor data from one or more sensor devices of the secondary device (¶18-19: motion sensors external to device and wirelessly linked); and 
identifying the user activities based on the received sensor data (¶25-26).  

Regarding claim 6, Alameh, Rahman and Franceschetti disclose the method as recited in claim 1, and Alameh further discloses: 
receiving, by the computing device of Alameh, Rahman and Franceschetti, user input confirming intent to prepare the one or more secondary devices for sleep prior to causing, for each of the one or more secondary devices, the current state to change to the desired state for sleep (¶34), and
Franceschetti further discloses wherein the current state is changed to the desired state for sleep in response to receiving the user input (¶62-65).  

Regarding claim 7, Alameh, Rahman and Franceschetti disclose the method as recited in claim 1, and Rahman further discloses:
determining, by the computing device, a number of sleep ritual activities being performed within a period of time (¶65); and
comparing, by the computing device, the number of sleep ritual activities that are performed within the period of time to a threshold (¶65),
wherein determining that the user intends to sleep is further based on the number of performed sleep ritual activities exceeding the threshold (¶65).  

Regarding claim 8, Alameh, Rahman and Franceschetti disclose the method as recited in claim 1, and Franceschetti further discloses wherein the computing device sends a message to each of the one or more secondary devices, the message causing the one or more secondary devices to change the current state to the desired state for sleep (¶63).

Regarding claims 9-15, claims 9-15 recite limitations similar to claims 1-7, respectively, and are similarly rejected.

Regarding claims 16-19 and 20, claims 16-19 and 20 recite limitations similar to claim 1-4 and 7, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arnold et al.
US 20160007934 A1
Movement measure generation in a wearable device
Proud
US 20160213308 A1
Room monitoring device and sleep analysis methods
S. K. Das, D. J. Cook, A. Battacharya, E. O. Heierman and Tze-Yun Lin, "The role of prediction algorithms in the MavHome smart home architecture," in IEEE Wireless Communications, vol. 9, no. 6, pp. 77-84, Dec. 2002, doi: 10.1109/MWC.2002.1160085.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179